Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  
The drawings must show every feature of the invention specified in the claims.  Therefore, the 
drive connection portion 
first telescopic cylinder arranged in parallel with the extension direction of the support beam 
a first rotary shaft 
second rotary shaft 
when the extension direction of the connection arm is perpendicular to the extension direction of the support beam, the extension direction of the transmission rod is perpendicular to a movement direction of the first telescopic cylinder 
when the first telescopic cylinder extends, under the action of the transmission rod, the extension direction of the connection arm changes to be parallel to the extension direction of the support beam 
when the first telescopic cylinder retracts, under the action of the transmission rod, the extension direction of the connection arm changes to be perpendicular to the extension direction of the support beam 
the guard plates being fixed to the support beam and extending toward a direction approaching the substrate carrier, and both ends of the second rotary shaft being fixed to one ends of the guard plates away from the support beams 
a receiving groove, the bottom of the receiving groove being connected to the connection arm 
a second telescopic cylinder received in the receiving groove, one end of the second telescopic cylinder being fixed at the bottom of the receiving groove 
extension direction of the second telescopic cylinder being the same as the extension direction of the transmission rod 
at least one clamping connecting rod 
when the second telescopic cylinder extends, the tail end moves away from the receiving groove, and a space between the tail ends of the two clamping assemblies increases as the tail end moves 
when the second telescopic cylinder retracts, the tail end moves in a direction approaching the receiving groove, and a space between the tail ends of the two clamping assemblies decreases as the tail end moves 
a first sensor 
a second sensor 
a bottom of each of the support beams is provided with a roller 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
Claim(s) 1, 2, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Myoung (KR 101746605 B1).
Regarding Claim 1, Myoung discloses:
a substrate transfer device (10) for transferring a substrate carrier (1), comprising a horizontally arranged cross beam (318), and support beams (110) longitudinally arranged at two ends of the cross beam (Fig. 2 & Fig. 3 & Fig. 4), wherein a substrate carrier (300) is suspended on the cross beam, the substrate carrier is located between the two support beams (Fig. 2 & Fig. 3 & Fig. 4), and the substrate carrier is parallel to a plane where the two support beams are located (Fig. 2 & Fig. 3 & Fig. 4), the substrate carrier comprises two side walls oppositely arranged in a horizontal direction (Fig. 2 & Fig. 3 & Fig. 4), and each of the support beams is provided with an auxiliary clamping structure (220 & 222) for clamping the substrate carrier during transferring of the substrate carrier .
Regarding Claim 2, Myoung discloses:
the auxiliary clamping structure comprises a drive connection portion (1000) provided on the support beam, and a connection arm (1001) connected to the drive connection portion, wherein a clamping portion is provided at one end of the connection arm away from the drive connection portion (Fig. 5), and the drive connection portion is used for controlling an extension direction of the connection arm to be parallel to an extension direction of the support beam, or, controlling an extension direction of the connection arm to be perpendicular to an extension direction of the support beam to allow the clamping portion to clamp the substrate carrier (Fig. 2 & Fig. 3 & Fig. 4).
Regarding Claim 7, Myoung discloses:
the substrate carrier has a center line parallel to an extension direction of the cross beam, and the auxiliary clamping structure is configured to clamp a part of the substrate carrier remote from the cross beam from the center line (Fig. 4).
Regarding Claim 8, Myoung discloses:
each of the support beams is provided with a receiving groove on a side near the substrate carrier for receiving the auxiliary clamping structure (Fig. 2 & Fig. 5 & Fig. 12).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myoung (KR 101746605 B1).
Regarding Claim 9, Myoung does not teach:
a frame on which a guide rail is provided, a bottom of each of the support beams is provided with a roller, and the support beam is moved on the guide rail by the roller to transfer the substrate carrier between the respective process tanks.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a frame on which a guide rail is provided, a bottom of each of the support beams is provided with a roller, and the support beam is moved on the guide rail by the roller to transfer the substrate carrier between the respective process tanks in order to increase the throughput of the system by providing an increased number of processing stations to be serviced since the Examiner takes OFFICIAL NOTICE that gantry robots for transferring products having wheels for traveling on tracks were well known in the art before the effective filing date of the claimed invention.
Allowable Subject Matter
Claims 3, 4, 5, and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 and all dependent claims allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of: “A substrate transfer device for transferring a substrate carrier, comprising a horizontally arranged cross beam, and support beams longitudinally arranged at two ends of the cross beam, wherein a substrate carrier is suspended on the cross beam, the substrate carrier is located between the two support beams, and the substrate carrier is parallel to a plane where the two support beams are located, the substrate carrier comprises two side walls oppositely arranged in a horizontal direction, and each of the support beams is provided with an auxiliary clamping structure for clamping the substrate carrier during transferring of the substrate carrier, wherein the auxiliary clamping structure comprises a drive connection portion provided on the support beam, and a connection arm connected to the drive connection portion, wherein a clamping portion is provided at one end of the connection arm away from the drive connection portion, and the drive connection portion is used for controlling an extension direction of the connection arm to be parallel to an extension direction of the support beam, or, controlling an extension direction of the connection arm to be perpendicular to an extension direction of the support beam to allow the clamping portion to clamp the substrate carrier, wherein the drive connection portion comprises a first telescopic cylinder arranged in parallel with the extension direction of the support beam, and a transmission rod connected to one end of the first telescopic cylinder via a first rotary shaft, the transmission rod being in transmission connection with one end of the connection arm via a second rotary shaft; when the extension direction of the connection arm is perpendicular to the extension direction of the support beam, the extension direction of the transmission rod is perpendicular to a movement direction of the first telescopic cylinder; and when the first telescopic cylinder extends, under the action of the transmission rod, the extension direction of the connection arm changes to be parallel to the extension direction of the support beam, and when the first telescopic cylinder retracts, under the action of the transmission rod, the extension direction of the connection arm changes to be perpendicular to the extension direction of the support beam.”, as recited in Claim 3 specifically:
the structural and operative relationship between the cross beam, support beams, substrate carrier, auxiliary clamping structure, drive connection portion, connection arm, clamping portion, first telescopic cylinder, transmission rod, first rotary shaft, and the second rotary shaft.  Especially as it relates to the relationship between the support beams, auxiliary clamping structure, drive connection portion, connection arm, clamping portion, first telescopic cylinder, transmission rod, first rotary shaft, and second rotary shaft.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent publication US 9612191 B2 has been cited by the examiner as pertinent to the applicant’s disclosure because it teaches: a substrate holder transfer apparatus having vertical supports supporting a substrate holding member. Patent publications US 4403897 A and US 6241079 B1 have been cited by the examiner as pertinent to the applicant’s disclosure because they teach: an assembly actuated with a telescopic cylinder moving a tail end to actuate movement of the clamping assemblies open and closed as disclosed in Claim 6.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652